Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Sales, § 332*—when judgment for value of goods sold must he reversed. Where in an action to recover for the reasonable value of lumber alleged to have been sold and delivered to defendant there was no evidence whatever of quantity, quality or value of same, a judgment in favor of plaintiff must be reversed, there being no contention that a price was agreed upon between the parties. 3. Sales, § 327*—what evidence insufficient to prove quantity and value of goods sold. In an action for the reasonable value of goods alleged to have been sold to defendant, proof merely of the amount of the bill entered on plaintiff’s books is insufficient to prove the quantity, quality or value of the goods sold.